By JUDGE JOHANNA L. FITZPATRICK
This matter is before the Court on Defendant’s Demurrer to Plaintiff’s Motion for Judgment. The Demurrer is overruled.
In the Memorandum of Points and Authorities in Support of Defendant’s Demurrer, Defendant argues that the Motion for Judgment fails to state facts sufficient to satisfy the four part test set forth in Womack v. Eldridge, 215 Va. 338 (1974). This argument is faulty in that the Womack test is expressly limited to cases of "emotional distress, unaccompanied by physical injury . . . ." (215 Va. 338, 342). In the present case, Plaintiff has alleged physical injury. All facts correctly pled by Plaintiff must be taken as true for the purposes of demurrer. E.g. Burns v. Board of Supervisors of Fairfax, 218 Va. 625, 627 (1977).
Much of Defendant’s argument is that the alleged conduct is not sufficiently offensive or outrageous to support a cause of action for intentional infliction of emotional distress. However, it cannot be said that the Motion for Judgment is insufficient as a matter of law. See County School Board v. Snead, 198 Va. 100, 103 (1956). The issue of the offensiveness of the Defendant’s conduct is a matter of fact that should be resolved at trial. The other grounds for the Demurrer are also without merit.